      Case 2:20-cv-01622-KJM-DB Document 14 Filed 07/29/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       KEENAN WILKINS,                                   No. 2:20-cv-1622 KJM DB P
12                         Plaintiff,
13              v.                                         ORDER
14       S. HESLOP, et al.,
15                         Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights action

18   under 42 U.S.C. § 1983.

19          By order dated June 28, 2021, the court screened plaintiff’s complaint. (ECF No. 11.) The

20   court found plaintiff stated an Eighth Amendment claim for excessive force and a First

21   Amendment claim for retaliation against defendant Heslop. The court also found that plaintiff

22   failed to state any other claims under § 1983 and dismissed plaintiff’s state law claims for failure

23   to comply with the California Government Claims Act (“GCA”).1 Plaintiff was given the option

24   ////

25
     1 In a notice filed on July 14, 2021, plaintiff argues that he pled compliance with the GCA in his
26
     complaint. (ECF No. 12.) As noted by the court in its screening order, plaintiff must specifically
27   allege compliance with the GCA. (ECF No. 11 at 9-10.) Plaintiff’s statement in his complaint
     that he “exhausted a government claim” (ECF No. 1 at 12) is too vague to have satisfied this
28   requirement.
                                                          1
      Case 2:20-cv-01622-KJM-DB Document 14 Filed 07/29/21 Page 2 of 3


 1   to proceed on the complaint as screened or to file an amended complaint. (ECF No. 11.) Plaintiff
 2   has informed the court that he wishes to file an amended complaint. (ECF No. 13.)
 3        Accordingly, IT IS HEREBY ORDERED that:
 4        1. Plaintiff is granted thirty days from the date of service of this order to file an amended
 5             complaint that complies with the court’s June 28, 2021 screening order (ECF No. 11), the
 6             Federal Rules of Civil Procedure, and the Local Rules of Practice.
 7        2. The amended complaint must bear the docket number assigned to this case and must be
 8             labeled “First Amended Complaint.”
 9        3. Failure to comply with this order will result in a recommendation that this action be
10             dismissed.
11
     Dated: July 28, 2021
12

13

14

15

16

17

18

19

20   DB:14
     DB/DB Prisoner Inbox/Civil Rights/R/wilk1622.amd
21

22

23

24

25

26

27

28
                                                        2
     Case 2:20-cv-01622-KJM-DB Document 14 Filed 07/29/21 Page 3 of 3


 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   RONNIE R. GOVEA,                                  No. 2:15-cv-2545 DB P

10                     Plaintiff,

11           v.                                        PLAINTIFF’S NOTICE ON HOW TO
                                                       PROCEED
12   ROBERT W. FOX, et al.,

13                     Defendants.

14
             Check one:
15
     _____   Plaintiff wants to proceed immediately on his Eighth Amendment claims against
16

17           defendants Fox, Clark, Bick, Lewis, and the ten Doe defendant members of the

             Institutional Utilization Management Committee without amending the complaint.
18
             Plaintiff understands that by going forward without amending the complaint he is
19
             voluntarily dismissing his state law negligence claim and his Eighth Amendment claim
20
             against defendant Wolfson without prejudice.
21

22
     _____   Plaintiff wants to amend the complaint.
23

24
     DATED:_______________________
25

26                                                            Ronnie R. Govea
                                                              Plaintiff pro se
27

28
                                                       3
